Mr. Justice MacLeary
delivered the opinion of the court.
The appellant in this case was accused on the 7th day of January, last, of an assault upon Manuel Cuevas Zequeira. He was tried in the municipal court on the 17th of that month, and sentenced to pay a fine of $50. From this judgment he appealed to the District Court of San Juan, where he was tried on the 13th of March, last, and the fine was reduced to $30 and costs. He thence took an appeal to this court and filed a bond on the 6th of July, last. The appeal ^was filed here on .the same day. . No brief was filed in this court, nor did counsel appeal in behalf of the accused. Neither hill of exceptions nor statement of facts appears in the record. In fact, from all the proceedings taken in the case, it would seem that the appeals taken from time to time were for delay only.
No fundamental error appears in the record, and for this reason the judgment of the district court should be in all things affirmed.

Affirmed.

Chief Justice Quinones and Justices Hernandez, Figueras and Wolf concurred.